STEPHENS, Justice,
dissenting.
I cannot agree with the majority opinion; accordingly, I dissent. The majority holds that Patricia Foster’s first point of error is dispositive of the case. The point of error as stated by the majority is that “the trial court erred in granting summary judgment since there was an issue of fact as to: (1) whether due diligence was used to secure service of process.” Foster argues that Home Indemnity’s intent not to prosecute a suit “is evidenced by its lack of due diligence in failing to obtain service of process on her.” The majority accepts this assertion and states that there is sufficient evidence to raise a fact issue as to Home Indemnity’s intent to prosecute.
My criticism of the majority’s opinion is two-fold. First, there is no “due diligence” requirement under article 8307, section 5 of the Texas Revised Civil Statutes as is asserted by Foster. See Williams v. Texas Employers’ Insurance Ass’n, 653 S.W.2d 377, 378-79 (Tex.App.-Fort Worth 1983, writ ref’d n.r.e.); Herrera v. Texas Employers’ Insurance Ass’n, 653 S.W.2d 359, 361 (Tex.App.-San Antonio 1983, no writ); Wilborn v. Texas Employers’ Insurance Ass’n, 558 S.W.2d 65, 68-69 (Tex.Civ.App.-Amarillo 1977, writ ref’d n.r.e.). The statute only requires the party opposing the Industrial Accident Board’s ruling to institute and prosecute a suit. All that is necessary to comply with this requirement is the filing of the petition with the clerk of the court with the bona fide intention that process be issued. Wilborn, 558 S.W.2d at 67, quoting Ocean Accident & Guaranty Corp. v. May, 15 S.W.2d 594, 496 (Tex.Comm’n.App.1929, judgm’t adopted).
Second, the majority’s decision reverses the trial court’s summary judgment because there is allegedly a fact issue raised concerning Home’s bona fide intent. I believe this issue is not properly before this Court. Foster very specifically states in her response to the motion for summary judgment that “the legal issue is whether due diligence is needed to secure service or is the timely filing of the petition the only necessary requirement. If due diligence is necessary, there is a fact issue on whether due diligence was used in this case.” (Emphasis added.) In her prayer, Foster requests “that Summary Judgment be denied and that a trial be held so that the fact questions of due diligence and attorney’s fees can be decided as well as all other proper relief.” (Emphasis added.) Foster’s response to Home’s motion for summary judgment does not mention the issue of Home’s intent to prosecute, except to argue that due diligence is the proper standard. Additionally, Foster’s points of error on appeal do not address the issue of Home’s intent to prosecute. It is well settled that the only issues that may be considered on appeal are those which are expressly set out in the motion for summary judgment, the response to the motion, or other answer. See City of Dallas v. Watkins, 651 S.W.2d 923, 926 (Tex.App.-Dallas 1983, no writ); Combs v. Fantastic Homes, Inc., 584 S.W.2d 340, 343 (Tex.App.-Dallas), writ ref'd, 596 S.W.2d 502 (Tex.1979). The Court of Appeals may not reverse the trial court’s judgment in absence of properly assigned error. Texas National Bank v. Karnes, 717 S.W.2d 901, 903 (Tex.1986). The majority improperly reverses the trial court on an issue not presented to the trial court and on the basis of unassigned error.
I would affirm the trial court’s judgment.